        Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 1 of 14
                                                                             FILED
                                                                      2020 JUL 1 PM 12:35
                                                                            CLERK
                                                                      U.S. DISTRICT COURT

LORENM. LAMBERT No. 5101
ARROW LEGAL SOLUTIONS GROUP, PC
Attorney for Plaintiff
266 East 7200 South
Midvale, Utah 8404 7                                                        RECEIVED CLERK
Telephone: (801) 568-0041
llambert@arrowlegalsolutions.com                                               JUN 2 9 2020
office@arrowlegalsolutions.com
                                                                           U.S. DISTRICT COUliT


                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION


HAWLEY MCKINNEY,                                          COMPLAINT AND JURY
                                                              REQUEST
        Plaintiff,
 vs.

 RIGHT AT HOME IN-HOME CARE &                       Case: 2:20-cv-00472
 ASSISTAt'1"CE [RAH]; FRANK                         Assigned To : Bennett, Jared C.
 BARTON, in his official capacity as the            Assign. Date: 6/29/2020
                                                    Description: McKinney v. Right At
 owner of RAH, and personally for all non-
                                                    Home In-Home Care & Assistance
 Title VII claims,

        Defendants.



       Plaintiff, through counsel, alleges, as follows:

                             JURISDICTION AND VENUE

       1. Plaintiff is a resident of Salt Lake County.

       2. Defendant Right at Home (RAH) is a Utah business located in Salt Lake

County, and it is licensed to do business throughout Utah.

       3. Defendant Frank Barton (Barton) is an individual residing in Salt Lake County,
          Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 2 of 14




Utah.

        4. The causes of action, asserted herein, occurred in Salt Lake County.

        5. The amount in controversy exceeds $350,000.

        6. On or around August 14, 2018, Plaintiff signed, notarized, and filed a charge of

discrimination against RAH, alleging:

        I started my employment on January 31, 2018 as a Caregiver. I am a female and
        believe that because of this I have been subjected to sexual harassment.

        On June 12, 2018 I took a concern to my supervisor about one of the patients. My
        supervisor told me that all patients have certain conditions that must be handled
        accordingly. Shortly after while attending to this same patient, the patient forced
        himself on me, pinning me to the ground and with his pants half way off, started
        thrusting against me. I was eventually able to get free and contact my supervisor. I
        believe that I was subjected to sexual harassment and the determining factor to be
        my gender.

        I believe that I have been subjected to sexual harassment because of my gender. I
        also believe that the actions of my employer are in violation of Title VII of the
        Civil Rights Act of 1964 and the Utah Antidiscrimination Act of 1965, both as
        amended.

        7. After processing her claim through the Labor Commission, several days after

May 11, 2020, Plaintiff received a Notice of Right to Sue. She had 90 days in which to

file this current action, and has done so.

                               GENERAL ALLEGATIONS

        8. Plaintiffs began her employment with RAH on January 31, 2018, as a

Caregiver.


                                             -2-
         Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 3 of 14




      9. On June 12, 2018, around 7:30 a.m., RAH and Barton assigned Plaintiff to care

for Patient Xhaqkaj.

       10. Before accepting the assignment, RAH and Barton did not inform Plaintiff that

patient Xhaqkaj had touched other caregivers' legs or had attempted to kiss their hands,

and that, if she had been informed, she would not have accepted. In fact, Plaintiff was not

instructed on how to interact with Patient Xhaqkaj nor warned in any manner about

Patient Xhaqkaj.

       11. Patient Xhaqkaj had repeatedly made sexual advances toward his previous

caregivers by kissing their hands and touching their legs. RAH and Barton had an

obligation to protect Plaintiff from such harassment.

       12. Regarding this assignment, Plaintiff notified her care supervisor, Kirstie Ayers,

via text message and phone call, that she had concerns about Patient Xhaqkaj because he

was touching her. The supervisor disregarded Plaintiffs concerns and told Plaintiff that

she needed to complete her assignment and that such problems were just part of working

with certain types of patients, like Patient Xhaqkaj. More specifically, the supervisor

expected that Patient Xhaqkaj would engage in sexually inappropriate actions against Ms.

MCKINNEY and that this was merely a condition of her employment.

       13. Plaintiffs proceeded with her assignment, and as was her concern, Patient

Xhaqkaj proceeded to kiss her hands and cheek. Plaintiff told Patient Xhaqkaj "no,"


                                            -3-
         Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 4 of 14




multiple times, and took videos to show her care supervisor. Plaintiff forcefully instructed

Patient Xhaqkaj to leave her alone. Patient Xhaqkaj stopped for a while, but then touched

and rubbed Plaintiffs leg and tried to put his hand up her shirt. At this point, Plaintiff

again texted her care supervisor to tell her she felt uncomfortable with Patient Xhaqkaj

because of his behavior.

       14. Plaintiffs supervisor, Defendant RAH, again disregarded Ms. McKinney's

concerns, telling Ms. McKinney that she needed to complete the shift, and that regardless

of whether or not the patient continued to make sexual advances toward her, Ms.

McKinney had to subject herself to this behavior and needed to simply tell the patient

"no" if he tried to touch her again. At about 8: 15 a.m. on same day, Patient Xhaqkaj

approached Plaintiff and knocked her legs from under her. He then held her legs down,

pulled his pants partially off, and forced her under his body. Patient Xhaqkaj then started

to thrust himself against her with his pants half off. Plaintiff attempted to create space

between her and Patient Xhaqkaj, but he became more aggressive and continued to thrust

up against her and kiss her on the face. At this time, she was able to grab a pillow to cover

her face in order to stop him from attempting to kiss her. Patient Xhaqkaj continued to

forcefully hold her down with one hand, while trying to use the other hand to further

disrobe. Only then was Plaintiff able to push Patient Xhaqkaj off of her and run outside.

       15. Plaintiff then called her RAH care supervisor to state what had taken place.


                                             -4-
         Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 5 of 14




The supervisor said they would send someone to get her.

       16. As instructed, Plaintiff had followed RAH's policy by telling the patient "no,"

multiple times, and by reporting the harassment to her care supervisor. Plaintiff had also

reported her concerns regarding Patient Xhaqkaj on the same day of the incident, prior to

going to Patient Xhaqkaj 's home.

       17. RAH and Barton had the following policies in effect during Plaintiffs

employment:

       ( 1) "Employees, when possible, are encouraged to inform the harasser directly that
       the conduct is unwelcome and must stop. Employees should report harassment to
       management at an early stage to prevent its escalation;" and (2) "You have the
       right to refuse any assignment offered to you." (Determination, p 2).

       18. Plaintiff followed the policy by telling the patient "no," multiple times, and did

report the harassment to her care supervisor. Plaintiff also reported her concerns

regarding the patient on the same day of the incident prior to going to patient's home.

       19. On July 10, 2018, Plaintiff filled out and filed, with the Utah Labor

Commission, an Intake Questionnaire, alleging, among other things, that: 1) her charge

was against "Right at Home," whose owner and highest official was "Frank Barton"; 2)

her supervisor was Kirstie; 3) she was being paid at $11.20 per hour; 4) the harassment

occurred on June 12, 2018, at the hands ofLatif Xhaqkaj; and 5) that -

       [a]t about "7:30 am [Plaintiff] complained to [supervisor] Kirstie that [she] was
       feeling unsafe due to patient being handsy and taking video of the actions.
       Complained but was told to tell him 'no' as this was a part of his condition. Then

                                             -5-
         Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 6 of 14




       at about 8: 15 AM patient came over to [her] and swooped [her] legs out from
       under [her] and held [her] legs and forced his body weight on [her] and he started
       thrusting against [her] with his pants half off while thrusting against [her]. When
       [she] attempted to create space he became more aggressive and continued to thrust
       against [her. She] was able to grab a pillow to put on face to stop him from kissing
       [her] face. He then attempted to use one hand to do something and that is when
       [she] was able to push him off and run outside. [She] then called Kirstie to state
       what happened, she would send someone to get [her].

                             FIRST CAUSE OF ACTION
                Title VII Sexual Discrimination & Sexual Harassment.
                                  (Patient Xhaqkaj).

       20. Paragraphs one through the end of this document are fully incorporated,

herein. Defendant RAH and Frank Barton [Barton] had to protect Plaintiff from patrons,

patients, customers, and third-party providers of its business who they knew, or should

have known, would engage in sexual discrimination manifested through sexual

harassment against its employees, including Plaintiff. They violated this duty when they

assigned Plaintiff to care for Patient Xhaqkaj, who subjected her to sexual harassment and

sexual assault by attempting to rape her.

       21. Defendants, RAH and Barton, also had a duty to competently and reasonably

vet patients that they assigned its workforce to care for, and to do so as an ongoing

requirement, even after they had contracted to provide services to a patient. As part of this

duty, they had an obligation to obtain and read medical records about the patients that

they would assign to their workforce. Defendants RAH and Barton had a duty to seriously

consider any complaints about their patients, conduct an investigation, and decline to

                                             -6-
         Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 7 of 14




assign their workforce to patients who they knew, or should have known, were expected

or had a proclivity to engage in inappropriate sexual behavior, inappropriate touching,

and to sexually act out.

       21. Prior to Defendants RAH and Bartons' assignment to Plaintiff to care for

Patient Xhaqkaj, other persons had warned Defendant RAH that Patient Xhaqkaj engaged

in alarming and inappropriate touching and sexual behavior, and that he had a proclivity

to, or was expected to, engage in such behavior with Plaintiff. Also, on information and

belief, prior to its assignment to Plaintiff to care for Patient Xhaqkaj, Defendant RAH

was aware that Patient Xhaqkaj 's medical records indicated that Patient Xhaqkaj engaged

in alarming and inappropriate touching and sexual behavior, and that he had a proclivity

to, or was expected to, engage in this behavior with Plaintiff.

       22. More specifically, prior to Defendants RAH and Bartons' assignment to

Plaintiff to care for Patient Xhaqkaj, Defendants RAH and Barton had received the

following information and complaints about Patient Xhaqkaj:

       a. Prior to RAH's assignment to Ms. McKinney to care for Patient Xhaqkaj, his
       daughter, Bookie, had warned them that Patient Xhaqkaj was "touchy," and that
       other caregivers had complained to Bookie that Patient Xhaqkaj had been
       inappropriately engaged in "romantic behaviors," and was "amorous and touchy,"
       and "would try to grab caregivers and things like that." In fact, RAH agents knew
       that there were "lots of caregivers that knew about" Patient Xhaqkaj 's
       inappropriate touching.

       b. On 9/1/17, RAH employee, Ashley Gunnell, notified RAH owner and agent,
       Frank Barton, that during her 7-hour shift on 8/29/17, Patient Xhaqkaj "made

                                             -7-
  Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 8 of 14




several inappropriate remarks toward [her]. Even sexual advances. [she] was very
uncomfortable and made that known to him. He pursued in his behavior and
[caused Ms. Gunnell to be] afraid." Ms. Gunnell indicated that she "really love[d
her] job and ... patients but [she felt] violated." She continued that Patient Xhaqkaj
had "tried to lick [her] face, neck, hands and made sexu~l gestures." She then
indicated that RAH could address any further questions to her, but she was
"reluctant to say any more," and that her communication to them was "a difficult
letter to write."

       I. RAH, in conjunction with Ms. Gunnell's complaint, noted, on 9/7/17,
       that on 8/26/17, Patient Xhaqkaj had also engaged in "similar inappropriate
       sexual behavior with" RAH employee Aliyah Haley.

c. On 9/18/17, RAH employee, Donna Sherman, notified RAH owner and agent,
Frank Barton, that she had concerns about her assigned shift to care for Patient
Xhaqkaj because he had tried "touching [her] by grabbing [her] hands while
folding up his blanket," and that he "[c]ontinually squeezes [her] hand with his
arm, tri[ed] kissing [her] hand, [and would] motion for [her] to sit by him while
[she was] taking his blood pressure." She further asserted that Patient Xhaqkaj
knew "what he [was] doing when [he was] inappropriate because he look[ ed] to
see if Bookie [his daughter, BUKURJJE ZHAFALLI was] up or in the bathroom
before he motions are tri[ ed] touching [her]."

d. Britney Michelle Walker reported that when she cared for Patient Xhaqkaj, she
"[h]ad to keep moving his hands," because he kept "touching [her] back when she
was driving."

e. RAF did not share with Ms. McKinney the email communications it had
received about Patient Xhaqkaj because "it's personal information regarding
another person."

f. Hence, prior to Patient Xhaqkaj's assault and attempted rape of McKinney,
RAH employees Ashley Waller, Donna Sherman, Aliyah Haley, Britney Michelle
Walker, Patricia Soto, and probably more, had warned RAH that Patient Xhaqkaj
had sexually assaulted them and could be expected to assault others.

23. RAH and Barton expected their employee "caregivers ... [t]o deal with a lot of


                                     -8-
         Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 9 of 14




inappropriate sexual behavior all the time ... " because "it was [their] job."

       24. Furthermore, even after Plaintiff complained to RAH that Patient Xhaqkaj was

inappropriately touching her, Defendants RAH and Barton instructed her to continue

working with Patient Xhaqkaj. They knew, or should have known, that Patient Xhaqkaj

was expected to engage in alarming, assaultive, and sexually inappropriate behavior with

Plaintiff and their employees. In breach of their duty, and contrary to what they knew or

should have known, they assigned Plaintiff to care for Patient Xhaqkaj. Then, they

exacerbated their breach of this duty when they failed to protect Plaintiff, thereby causing

her expected serious physical and mental harm.

                   ALTERNATIVE SECOND CAUSE OF ACTION
           Intentional and Expected Infliction of Physical and Mental Harm

       25. Paragraphs one thru the end of this document are fully incorporated, herein.

       26. In the event that Defendants RAH and Barton allege as affirmative defenses or

assert in its presentation of the evidence, and attempt to establish, either that: 1) Plaintiff

was not acting within the scope and course of her employment when Patient Xhaqkaj

sexually harassed and assaulted her, 2) Patient Xhaqkaj did not have the mental capacity

to sexually harass and assault her, and therefore they cannot be liable under Title VII, 3) it

was Plaintiffs job requirement and duty to care for patients such as Patient Xhaqkaj, who

due to their diminished capacity engaged in sexual-harassment and sexually assaultive

behavior, or that 4) Plaintiff somehow consented to be subjected to sexual harassment and

                                               -9-
        Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 10 of 14




sexually assaultive behavior, or any variation of these defenses - Plaintiff as.an alternative

theory of recovery asserts the following. Plaintiff alleges that RAH and Barton had a duty

to competently and reasonably vet patients that they assigned its workforce to care for,

and to do so as an ongoing requirement, even after they had contracted to provide services

to a patient. As part of this duty, they had an obligation to obtain and read medical records

about the patients that they would assign to their workforce. They further had a duty to

seriously consider any complaints about its patients, conduct an investigation, and decline

to assign its workforce to patients who they knew, or should have known, were expected

to engage in inappropriate sexual behavior, inappropriate touching, and to sexually act

out.

       27. Prior to Defendants RAH and Bartons' assignment to Plaintiff to care for

Patient Xhaqkaj, other persons had warned Defendants RAH and Barton that Patient

Xhaqkaj engaged in alarming and inappropriate touching and sexual behavior, and that he

was expected to engage in such behavior with Plaintiff. Also, on information and belief,

prior to its assignment to Plaintiff to care for Patient Xhaqkaj, Defendants RAH and

Barton were aware that Patient Xhaqkaj 's medical records indicated that Patient Xhaqkaj

engaged in alarming and inappropriate touching and sexual behavior, and that he was

expected to engage in this behavior with Plaintiff.

       28. More specifically, prior to RAH and Bartons' assignment to Plaintiff to care


                                            -10-
        Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 11 of 14




for Patient Xhaqkaj, Defendant RAH and Barton had serious and substantial information

and complaints, as noted above, about Patient Xhaqkaj and his intention to engage in

sexual-harassment and sexually assaultive behavior.

       29. Defendants RAH and Barton expected their employee "caregivers ... [t]o deal

with a lot of inappropriate sexual behavior all the time ... " because "it was [their] job."

       30. Furthermore, even after Plaintiff complained to RAH and Barton that Patient

Xhaqkaj was inappropriately touching her, Defendants RAH and Barton instructed her to

continue working with Patient Xhaqkaj. They knew, or should have known, that Patient

Xhaqkaj was expected to engage in alarming, assaultive, and sexually inappropriate

behavior with Plaintiff and its employees. In breach of their duty, and contrary to what

they knew or should have known, they assigned Plaintiff to care for Patient Xhaqkaj.

Then, they exacerbated their breach of this duty when they failed to protect Plaintiff,

thereby causing her expected serious physical and mental harm.

                                          PROVISO

       31. This Complaint was not drafted by Plaintiff. It was drafted by her attorney after

speaking with Plaintiff and reviewing all of the available evidence. Although Plaintiff and

her counsel are confident that the core allegations of her complaint are valid, the exact

details on what occurred to Plaintiff, and who specifically caused Plaintiff harm, may

vary from the alleged facts once information is exchanged through the mandatory court


                                              -11-
         Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 12 of 14




discovery process. In conclusion, this Complaint is not Plaintiffs statement. It is a

compilation of information about what Plaintiff believes, to the best of her and her

counsel's knowledge and information regarding what the facts will show. The Complaint

should be read as a whole, with all allegations linked to each other. The amounts pied

herein are not to be meant to limit the jury's discretion to award more or less damages

based upon the facts of this case, alone.

       31. Pursuant to the doctrines of respondeat superior or agency, Defendant RAH

and Barton are liable due to the actions of their agents. Pursuant to these legal principles,

Plaintiff in all paragraphs above since RAH and Barton are responsible for their agents

actions, they attributed as having done the above alleged behaviors.

                                      JURY REQUEST

       Plaintiff requests a jury trial in this action.

       WHEREFORE, having fully stated her claims, Plaintiff prays that the Court

assemble a jury to hear this case, and that this Court find Defendants RAH and Barton

liable to Plaintiff for each cause of action, and award Plaintiff the following:

       1. General damages, as determined in a trial, but not less than $350,000;

       2. Special damages, as determined in a trial, but not less than $25,000;

       3. Punitive damages of not less than $50,000;

       4. Attorneys fees and costs;


                                               -12-
  Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 13 of 14




5. Any other relief the court deems just and equitable;

6. A jury request.

DATED this 23 day of June 2020.

                                   ARROW LEGAL SOLUTIONS GROUP, PC




                                     -13-
Case 2:20-cv-00472-JCB Document 3 Filed 07/01/20 Page 14 of 14
